Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



Specification
This application list priority to KR10-2018-0041713 and PCT /KR2019/002637.  However, the first paragraph of this specification does not document that fact.  Correction or an explanation is required.  




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


*** The following claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Document KR 10-2016-0109073 (herein referred to as ‘073).  

Please note that ‘073 was cited on applicant's IDS dated September 30, 2020 and used in the rejection of the claims in the Non-Patent Literature document listed on IDS dated September 30, 2020.  


Per claim 1. ‘073 shows (figure 3) an inner cylinder 110 which is hollow, having a support space (that space enclosed by the inside radius; fig. 3), and there is not structure claimed from preventing the inner cylinder 110 from being arranged to surround and support at least a portion of an aerosol generating source (aerosol generating source is a broad meaning that is met by the teaching in the abstract that smell can be added) ; and an outer cylinder (not labeled, but near the lead line of numeral 100; figure 3) connected to the inner cylinder 110, and arranged to movably support the inner cylinder such that the inner cylinder 110 moves between a coupling position (figure 2)  in which the outer cylinder 100 is coupled with the inner cylinder 110 and a separation position (figure 3) in which at least a portion (not labeled, but near the lead line of numeral  111; fig. 3) of the inner cylinder 110 is separated from the outer cylinder 100.  

Per claim 2. ‘073 shows (figure 3) the inner cylinder 110 is rotatably coupled to the outer cylinder 100 such that the inner cylinder 110 rotates between the coupling position (figure 3) and the separation position (figure 2), and wherein the inner cylinder 110 is accommodated in the outer cylinder 100 in the coupling position and at least a portion (not labeled, but near the lead line of numeral  110; fig. 3) of the inner cylinder protrudes out of the outer cylinder 100 in the separation position (figure 3).




*** The following claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Document WO 2017186455 (herein referred to as ‘455).  

Please note that ‘455 was cited on applicant's IDS dated May 26, 2021 and used in the rejection of claim 1 in the Non-Patent Literature document listed on IDS dated May 26, 2021.  

Per claim 1, ‘455 shows (figures 1D-1F)  inner cylinder 114 which is hollow, having a support space 116, and arranged to surround and support at least a portion of an aerosol generating source 10; and an outer cylinder 160 connected to the inner cylinder 114, and arranged to movably support the inner cylinder 114 such that the inner cylinder 114 moves between a coupling position (figure 1F) in which the outer cylinder 160  is coupled with the inner cylinder and a separation position (figure 1E) in which at least a portion (not labeled, but near the lead line of numeral  114; fig. 1E) of the inner cylinder 114 is separated from the outer cylinder 160.



Per claim 20.   ‘455 shows case 110 (figure 1B); a hollow protrusion tube 112 (figure 1B) protruding from one end of the case 110 --Page 15 line 18 of ‘455 teaches the outer cylinder (equivalent to the collar 160; page 15, line 18) is connected to hollow protrusion (equivalent to the main body 112; page 15, line 18) of the housing 110 (equivalent to applicant's claimed case) -- and open to outside; 
a heater 120 (page 15, line 8; claim 13) installed in the case such that an end portion of the heater is positioned inside the protrusion tube, and nothing is claimed that prevents the heater 120 from being configured to generate heat according to an electric signal being applied; and 
an aerosol generating source 10 (figure 1E) support assembly (114 and 160)  mounted on the protrusion tube 112 and separable (meaning is broad because substantially everything can be separated) from the protrusion tube 112, the aerosol generating source support assembly including: an inner cylinder 114 which is hollow, having a support space 116 (figure 1D), and arranged to surround and support at least a portion of an aerosol generating source 10 (figure 1E); and an outer cylinder 160 (figure 1E) connected to the inner cylinder114 and arranged to movably support the inner cylinder 114 such that the inner cylinder 114 moves between a coupling position (figure 1F) in which the outer cylinder 160 is coupled with the inner cylinder 114 and a separation position (figure 1E) in which at least a portion of the inner cylinder 114 is separated from the outer cylinder 160, wherein the outer cylinder 160 is detachably coupled (meaning is broad because substantially any structure is detachable) to the hollow protrusion tube 112.  






Allowable Subject Matter

Claim(s) 3, 16, 21 and 22 have allowable subject matter.
Claim(s) 3, 16, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not show the structure of the following claims.   
Per claim 3. The prior art does not show the inner cylinder is rotatably coupled to the outer cylinder such that the inner cylinder rotates about an axis crossing an extension direction in which the outer cylinder extends toward the other side opening from the one side opening, and at 

Per claims 16 and 22. The prior art does not show the inner cylinder moves with respect to the outer cylinder in a direction in which the outer cylinder extends.
Per claim 21. The prior art does not show the combination of independent claim 20 (last line) reciting the outer cylinder is detachably coupled to the hollow protrusion tube in combination with claim 21 (line 2) the inner cylinder is rotatably coupled to the outer cylinder.  

This structure noted above, in combination with all the other elements of the claim that it depends from is not shown in a single prior art document and the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made. 

If the application becomes allowable, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowable Subject Matter".



Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  For example, the invention is basically an aerosol generating source support (e.g. a cigarette support).  An (U.S. Pub. No. 20210137163) shows a cigarette (7; cover page) and a support (20; cover page).  An (U.S. Publication No.  20200245681) is the United States Patent Application Publication of this application.  
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner